Title: To George Washington from Anthony Wayne, 14 December 1783
From: Wayne, Anthony
To: Washington, George


                        
                            Dear Sir
                            Wayne’sboroug’ 14th Decr 1783
                        
                        long want of health, occasioned by the extreme of fatigue & loss of blood, in assisting to Vindicate
                            the rights & liberties of America from her coldest, to her hotest sun, deprived me the honor & pleasure, of attending your Excellency into New York, & now adds
                            to my unhappiness, by preventing me from paying you my personal respects in the City of Phila., however I have one
                            consolation i.e. that my Countrymen will have an Opportunity of expressing (not only by words but actions) the gratitude
                            of their hearts, to their Chief and Protector!
                        Permit me Sir to assure you from my own knowledge, that your address has had more influence upon their
                            councils, than Volumns from an other quarter:& I fondly flatter myself, that the same influence will shortly
                            pervade the Councils of every State in the Confederation!
                        My physicians affect to have discovered a happy change in my constitution, which affords a pleasing prospect
                            of returning health, I shall therefore not bid you a final adieu, but rather anticipate the pleasure of paying frequent
                            visits at Mount Vernon as I occasionally pass & repass, from this place to my Estate in
                            Georgia: In the interim permit me to assure your Excellency, that I feel with gratitude, the many favors you have confered
                            upon me: & that I am with the highest esteem Your Most Obt Humbe Servt
                        
                            Anty Wayne
                        
                    